     Case 13-51237-gwz         Doc 1139   Entered 12/31/20 08:16:54     Page 1 of 12


 1   GARMAN TURNER GORDON LLP
     GERALD M. GORDON
 2   Nevada Bar No. 229
     E-mail: ggordon@gtg.legal
 3   MARK M. WEISENMILLER
     Nevada Bar No. 12128
 4   E-mail: mweisenmiller@gtg.legal
     7251 Amigo Street, Suite 210
 5   Las Vegas, Nevada 89119
     Telephone 725-777-3000
 6   Facsimile 725-777-3112
     Attorneys for the Herbst Defendants
 7

 8                             UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA
 9
     In re:                                             Case No.: BK-S-13-51237-GWZ
10                                                      Chapter: 7
     PAUL A. MORABITO,
11                                                      Hearing:
                     Debtor.                            Date: February 4, 2021
12                                                      Time: 10:00 a.m.

13     REPLY TO OPPOSITION TO MOTION FOR AN ORDER IMPOSING SANCTIONS
      AGAINST JEFFREY HARTMAN, ESQ. AND HARTMAN & HARTMAN AND DAVID
14         HOUSTON, ESQ. AND THE LAW OFFICES OF DAVID R. HOUSTON
15                   PURSUANT TO BANKRUPTCY RULE 9011

16            JH, Inc. (“JH”), Maryanna Herbst as Trustee of the Herbst Family Trust dated December

17   17, 2002 (“Trust”), and Berry-Hinckley Industries (“BHI” and together with JH and the Trust,

18   the “Herbst Parties”), and Timothy P. Herbst, Troy D. Herbst, and Edward J. Herbst (together,

19   the “Additional Defendants,” and with the Herbst Parties, the “Herbst Defendants”), by and

20   through their counsel, the law firm of Garman Turner Gordon, hereby respectfully submit their

21   reply (the “Reply”) to the Opposition to Motion for an Order Imposing Sanctions Against Jeffrey

22   Hartman, Esq. and Hartman & Hartman and David Houston, Esq. and the Law Offices of David

23   R. Houston Pursuant to Bankruptcy Rule 9011 [ECF No. 1135] (the “Opposition”), filed by

24   Robison, Sharp, Sullivan & Brust (“Robison”) on behalf of Jeffrey Hartman, Esq. and Hartman

25   & Hartman (collectively, “Hartman”) and David Houston, Esq., and the Law Offices of David R.

26   Houston (collectively, “Houston”) on December 15, 2020.

27            This Reply is made and based upon the following Memorandum of Points and

28   Authorities, the declaration of Gerald M. Gordon (the “Gordon Declaration”) filed herewith, the


                                                    1
     Case 13-51237-gwz         Doc 1139       Entered 12/31/20 08:16:54           Page 2 of 12


 1   pleadings, papers, and other records on file with the clerk of the above-captioned Court, judicial

 2   notice of which is requested, and the argument of counsel at the time of the hearing of the

 3   Sanctions Motion.1

 4                                                  I.
                                             LEGAL ARGUMENT
 5

 6   A.      The Opposition Makes Clear that Ordering Hartman and Houston to Pay the
             Attorneys’ Fees and Expenses of the Herbst Defendants’ Related to the Rule 9011
 7           Pleadings is Necessary and Appropriate.
 8

 9           In the very opening of the Opposition, Robison states:
10           Attorneys hold a cherished and crucial position in the administration of justice.
             Every attorney must recognize inescapable and unavoidable duties of loyalty to
11           their client. While honoring duties of loyalty and pursuing zealous representation
             of clients, attorneys cannot and should not be permitted to abuse the system of
12
             justice through unnecessary, vexatious or unfounded procedural machinations.
13           As officers of the court, attorneys owe the system, the courts, their clients and the
             public respect, dignity and integrity.
14

15           Thereafter, Robison argues that this Court should deny the Sanctions Motion because

16   Hartman and Houston were already reprimanded by this Court and “[t]his Court’s reprimand was

17   constructive and certainly served to deter each attorney watching the hearing from filing

18   anything that could be construed as improper.” See Opposition, p. 17. However, the Opposition

19   itself evidences the falsity of Hartman and Houston’s contention.

20           1.      The Opposition Doubles-Down on Spurious Attacks and False Statements.
21           The Opposition attacks the Herbst Defendants and their counsel and includes material
22   misstatements of fact for which the truth is readily apparent. It is the height of hypocrisy to set
23   forth the standards required of attorneys and state that Houston and Hartman have been
24   sufficiently reprimanded by this Court, while, at the same time, continuing to perpetuate false
25   statements and introducing newly concocted falsehoods. What is it about representing Paul
26   1
       “Sanctions Motion” as used herein shall refer to the Motion for an Order Imposing Sanctions Against Jeffrey
27   Hartman, Esq. and Hartman & Hartman and David Houston, Esq. and the Law Offices of David R. Houston
     Pursuant to Bankruptcy Rule 9011 [ECF No. 1099] filed on May 29, 2020. All capitalized undefined terms used
28   herein shall be ascribed the definitions set forth in the Sanctions Motion.



                                                          2
     Case 13-51237-gwz       Doc 1139      Entered 12/31/20 08:16:54         Page 3 of 12


 1   Morabito that leads his counsel to repeatedly assert falsehoods and misrepresentations believing

 2   that this is acceptable conduct and will shield them from sanctions?

 3          For example, Robison on behalf of Hartman and Houston wrote in the Opposition:

 4          The Herbst Defendants unfairly attack Hartman and Houston by misconstruing
            Hartman and Houston’s argument regarding the BHI Check Register. The Herbst
 5          Parties argue that Hartman and Houston aver that John Desmond and Gerald
            Gordon obtained the Abandonment Order and Nondischarge Judgment by
 6
            defrauding the Court through Gordon’s transmission of the BHI 2006 Check
 7          Register. Hartman and Houston Never made that argument.

 8                 Rather, Hartman and Houston alleged that Gordon’s August 22, 2019 e-
            mail wherein he sent Hartman and Houston the purported BHI Check Register
 9          was the first evidence that corroborated their theory that Gordon committed fraud
            on the Court in 2010 and that demonstrated Wood fraudulently re-created certain
10
            BHI financial statements. See Independent Motion, p. 25.
11

12   Opposition, p.14 (bold in original; underlining added).

13          So, apparently this Court and the Herbst Defendants misconstrued the assertion set forth
14   in the Injunction Complaint, ¶ 104. It was not fraud upon this Court as specifically alleged in ¶
15   104, but the perpetration by Mr. Gordon of fraud on the State Court in 2010. In order words,
16   Robison on behalf of Houston and Hartman is now asserting that Mr. Gordon intentionally
17   perpetrated fraud before Judge Adams.
18          However, Mr. Gordon was not counsel to the Herbst Defendants in the State Court
19   Action in 2010. Jones Vargas represented the Herbst Defendants. Mr. Gordon never appeared
20   before Judge Adams nor made any statements or took any actions in the State Court, let alone
21   with regard to check registers, etc. See Gordon Declaration, ¶ 3.
22          Obviously, Robison, and specifically Mr. Robison and Ms. Winston, and their clients,
23   Hartman and Houston, appreciate the consequences which can flow personally for Mr. Gordon if
24   this assertion were true. The Opposition cites to NC-DSH, Inc. v. Garner, 125 Nev. 647, 218
25   P.3d 853 (2009) regarding fraud upon the court. As set forth in the Opposition, this “embrace[s]
26   only that species of fraud which, does, or attempts to, subvert the integrity of the court itself, or
27   is a fraud perpetrated by officers of the court so that the judicial machinery cannot perform in the
28   usual manner its impartial task of adjudging cases…” Opposition, pp. 10-11 (citing Garner, 125


                                                      3
     Case 13-51237-gwz         Doc 1139       Entered 12/31/20 08:16:54           Page 4 of 12


 1   Nev. at 654).

 2           Yet, despite this acknowledgment of the seriousness of such an allegation and the heavy

 3   burden of proof upon the party asserting the allegation, Hartman and Houston and Robison

 4   doubled-down on the charge rather than acknowledge that the claim of the Rule 9011 Pleadings

 5   had no support in fact or law. What makes this doubled-down assertion of fraud upon the State

 6   Court so contemptuous and obscene is that Robison commenced its representation of Morabito

 7   during the pendency of the State Court Action and executed the Settlement Agreement and

 8   Mutual Release as counsel for Paul Morabito on November 30, 2011. Robison knew full well

 9   when it filed the Opposition that Jones Vargas was counsel and that Mr. Gordon never appeared

10   before Judge Adams. But if Mr. Robison and Ms. Winston did not have personal knowledge of

11   the Robison representation of Morabito at that time, they were, at the very least, grossly

12   negligent in not investigating the revised assertion given the severity of the charge of fraud upon

13   the State Court. Thus, it is clear that Hartman, Houston, and their counsel, Robison, learned

14   nothing from this Court’s “reprimand,” and the imposition of monetary sanctions are necessary

15   and appropriate to deter the filing of frivolous papers, in bad faith, for improper purposes.2

16           2.      The Opposition Failed to Address the Substance of the Sanctions Motion and
                     Blames the Herbst Defendants.
17

18           The Opposition does not even address the numerous factual and legal deficiencies of the

19   Rule 9011 Pleadings detailed in the Sanctions Motion and rehashes the same arguments that the

20   State Court, this Court, the District Court, the BAP and the Ninth Circuit have all rejected as

21   meritless.   For instance, how can counsel explain or justify the request in the Injunction

22   Complaint and the Stay Motion to enjoin William Leonard, the Chapter 7 Trustee, from taking

23   any further action to enforce judgments and claims against Morabito, Edward Bayuk and

24   Salvatore Morabito, but not name Mr. Leonard as a defendant in the Injunction Complaint? Yet,

25   when confronted with this fatal defect, there was never an attempt to amend the Injunction

26   Complaint or file a voluntary dismissal of the Injunction Complaint.

27   2
       Robison, Hartman, and Houston should immediately withdraw their false accusation that Mr. Gordon committed
28   fraud upon the State Court.



                                                          4
     Case 13-51237-gwz       Doc 1139      Entered 12/31/20 08:16:54      Page 5 of 12


 1          Moreover, Hartman and Houston state that in raising the “In Limine Orders” they were

 2   simply seeking to inform this Court that the working capital issue was not litigated during the

 3   State Court Action, not that the Ind-CPA report was not confirmed by and relied upon by the

 4   State Court. See Opposition, p. 12, n. 3. This is absurd and simply not true in light of their

 5   assertions regarding the “In Limine Orders” in the: (i) Reply to Opposition to Amend Motion for

 6   Remand of Removed Proceeding; Request for Abstention [ECF No. 23 in Adv Pro. No 20-05003-

 7   GWZ]; (ii) the incorporation of pages 25-29 of the 60(d)(3) Motion which clearly asserts that the

 8   Ind-CPA Report and the Working Capital Order were set aside and not considered by the State

 9   Court; and (iii) Paragraph 56 of the Injunction Complaint referenced below.

10          With regard to the Order Denying Amended Motion for Remand of Removed

11   Proceedings; Request for Abstention (the “Remand Order’) [ECF No. 44 in Adv. Pro. No. 20-

12   05003-GWZ] and the Order Granting Motion to Dismiss Complaint for Declaratory Judgment

13   (the “Dismissal Order”) [ECF No. 52 in Adv. Pro. No. 20-05003-GWZ], the Opposition ignores

14   what has transpired since the Remand Order and Dismissal Order were entered. The Remand

15   Order was appealed to the BAP, and the appeal was dismissed upon the request of Morabito and

16   with the consent of the Herbst Defendants. See ECF No. 67 in Adv. Pro. No. 20-05003-GWZ.

17   The Dismissal Order was never appealed.

18          Furthermore, the Herbst Defendants did not “unfairly attack” Hartman and Houston or

19   “misconstrue” their arguments. In the Injunction Complaint, Houston and Hartman alleged the

20   following material allegations in support of their claim for declaratory relief that the

21   Abandonment Order and Nondischarge Judgment were the result of the Herbst Defendants’ (and

22   their counsels’) fraud upon this Court:

23          56. The Bankruptcy Court was misled and defrauded by the Herbst Parties
            through their attorneys John Desmond and Gerald Gordon: the Ind-CPA Report
24          was set aside by In Limine Orders in 2009 and 2010 prior to the State Court Trial.
            The Ind-CPA’s Working Capital Order was not considered or litigated by the
25
            State Court.
26

27          57. In the main case as well as in both Adv. 15-05019 and Adv. 16-05043,
            Gordon misled the Court intentionally, aware that Plaintiff’s then counsel did not
28


                                                    5
     Case 13-51237-gwz     Doc 1139      Entered 12/31/20 08:16:54        Page 6 of 12


 1         have access to the sealed 2010 State Court transcripts.

 2         58. Gordon doubled down on his reliance of the factual ignorance of the Court
           and opposite counsel by sending a July 21, 2017 letter to Plaintiff’s Counsel
 3
           demanding $140,000 in legal fees including $42,000 for Desmond. Gordon
 4         asserted that the Ind-CPA was never set aside. This is false. Gerald Gordon wrote
           (Pg. 7 of the July 21, 2017 letter): “Contrary to Morabito's unsupported allegation,
 5         no portion of the I.A.’s Report was ever set aside or discounted by the State
           Court.”
 6

 7         59. This Court relied on the validity of the Ind-CPA findings (Abandonment
           Order §7- 11; 13, 44, 47-50, 52 & 80) and Working Capital Order (Abandonment
 8         Order §13 & 14) in making his Abandonment Order.
 9

10         60. The Abandonment Order is premised on the State Court’s reliance on the Ind-
           CPA, and its Working Capital Order, which was vacated and sealed State Court
11         record, rendering it inaccessible to Plaintiffs’ counsel.
                                                     …
12

13         104. Defendants had carried the scheme of fraud upon the court from the State
           Court into this court. In August 2019, Gordon submitted manufactured BHI 2006
14         Check Register to Plaintiff’s counsel seeking to have the U.S. Trustee seize
15         $125,000 in deposits with the Nevada Gaming Control Board that Gordon claims
           belongs to BHI.
16

17         105. On August 22, 2019, Gordon sent an email to Plaintiff’s counsel attaching a
           purported BHI Check Register dated September 22, 2006 showing “legal and
18         accounting” entries for a six-month period and a $125,000 check dated June 13,
           2006 from BHI to the NGCB.
19
                                                   …
20         112. The re-created BHI financials, fraudulently manufactured by Wood and now
           used by Gordon in the bankruptcy action is a direct continuance of the scheme to
21         manipulate the proper unbiased and impartial administration of justice.
22

23         113. Gordon’s 2019 release of the fraudulent check registry is further clear and
           convincing evidence that Wood fraudulently re-created certain BHI financial
24         statements.
                                                 …
25

26         135. In 2017, the fraud upon the courts continued unabated. The Abandonment
           Order relied on the 2010 State Court independent accountant (“Ind-CPA”) and the
27         Greene Report. The Bankruptcy Court was misled by John Desmond and Gerald
28         Gordon, as the State Court Judge had issued four In Limine Orders, pre-trial,


                                                    6
     Case 13-51237-gwz         Doc 1139    Entered 12/31/20 08:16:54      Page 7 of 12


 1          regarding the Ind-CPA Working Capital Order as matters that would not be
            litigated by the State Court due to the Nevada Supreme Court Appeal against the
 2          Ind-CPA Working Capital Order.
                                                    …
 3

 4          140. Judge Adams had the same good faith reliance as this Court had of Gordon.
 5   Injunction Complaint, ¶¶ 56-60, 104-105, 112-113, 135, and 140.
 6          As such, the Herbst Defendants argued in the Sanctions Motion that the request for
 7   declaratory relief that the Abandonment Order and Nondischarge Judgment were obtained by the
 8   Herbst Defendants’ fraud was frivolous because there is no factual or legal basis supporting
 9   Morabito’s material allegations that: (i) the Ind-CPA Report was “set aside” in the “In Limine
10   Orders” or the Working Capital Order was never litigated before the State Court [see Sanctions
11   Motion, pp. 28-31]; (ii) this Court relied upon the validity of the Ind-CPA findings and Working
12   Capital Order in making the Abandonment Order [see id., p. 31]; (iii) the Herbst Defendants
13   obtained the Abandonment Order and Nondischarge Judgment by defrauding this Court through
14   Mr. Gordon’s transmission of the BHI Check Register to Hartman [see id., pp. 31-32]; and (iv)
15   the Nondischarge Judgment was based upon the State Court Judgment or Confession of
16   Judgment [see id., pp. 32-34].       Thus, the Herbst Defendants did not “unfairly attack” or
17   “misconstrue” anything and the Opposition makes clear that an order requiring that Hartman and
18   Houston pay the Herbst Defendants’ attorneys’ fees and expenses related to the Rule 9011
19   Pleadings is necessary.
20   B.     Hartman and Houston Did Not Conduct a Reasonable Inquiry into the Facts and
            Law Prior to Filing the Rule 9011 Pleadings.
21

22          This Court should give no weight to Hartman and Houston’s unsupported allegations

23   regarding their factual and legal inquiry prior to filing the Rule 9011 Pleadings and find, based

24   upon the uncontroverted evidence submitted by the Herbst Defendants and on this Court’s

25   docket, that Hartman and Houston did not conduct a reasonable inquiry into the law and facts

26   underpinning the Rule 9011 Pleadings.

27          First, Hartman and Houston’s allegations that they (i) gathered the factual information

28   from Morabito, and (ii) continued their investigation by reviewing the reports from three


                                                     7
     Case 13-51237-gwz        Doc 1139      Entered 12/31/20 08:16:54          Page 8 of 12


 1   “experts”: Randy Wagner, Victor Song, and Richard Speier, Jr., and conclusion that they “not

 2   only rel[ied] on their client’s version of what occurred, but also independently investigated the

 3   facts” are unsubstantiated. See Opposition, pp. 13-14. Hartman and Houston did not submit

 4   declarations or documents evidencing that they undertook any investigation of the facts

 5   underpinning the Rule 9011 Pleadings.

 6          Second, even if this Court were to assume that Hartman and Houston’s unsupported

 7   allegations regarding their factual inquiries were true, which it should not, simply reviewing the

 8   “reports” of the “experts” was not in any way reasonable under the circumstances. These

 9   individuals are not experts in legal matters such as fraud upon the court, declaratory relief, or

10   bankruptcy law, and their unqualified opinions and “reports” do not identify what specific

11   documents they even reviewed and did not address, for instance, that the matters asserted in the

12   60(d)(3) Motion regarding working capital and Walter A. Dwelle were raised by Morabito and

13   rejected by the Ind-CPA and Judge Adams in the State Court Action.

14          Third, nowhere in the Opposition do Hartman and Houston even allege that they

15   reviewed the Abandonment FF&CL [ECF No. 873], the Amended Findings of Fact and

16   Conclusions of Law in support of the Nondischarge Judgment [ECF No. 122 in Nondischarge

17   Action], this Court’s decision on Morabito’s FRCP 54(b) motion related to the Nondischarge

18   Judgment [ECF No. 124 in Nondischarge Action], or this Court’s December 20, 2018 oral ruling

19   on the registration motion [ECF No. 245 in the Nondischarge Action]. Had Hartman and

20   Houston conducted even a cursory review of the filings, orders and judgments of the State Court

21   and this Court upon which Morabito materially relies in the Rule 9011 Pleadings, they would

22   have known the Rule 9011 Pleadings should not have been filed.

23          Fourth, Hartman and Houston did not submit any admissible evidence as to their

24   investigation of the law upon which the Rule 9011 Pleadings relied. How is it that Hartman and

25   Houston, who “used their research and 40+ years of experience as reputable attorneys[,]” did not

26   discover prior to filing the Rule 9011 Pleadings that: (i) the “In Limine Order” were not limine

27   orders; (ii) Morabito could not obtain an injunction against the Trustee without naming him as a

28   party; (iii) state courts cannot enjoin federal courts; (iv) state courts cannot set aside federal court


                                                        8
     Case 13-51237-gwz       Doc 1139     Entered 12/31/20 08:16:54       Page 9 of 12


 1   orders or judgments; (v) the declaratory relief claims of the Injunction Complaint and 60(d)(3)

 2   Motion were clearly barred by Nevada Supreme Court case law on claim preclusion involving

 3   declaratory relief claims (Boca Park); and (vi) Morabito cannot establish independent standing

 4   apart from the Morabito estate by generally concluding these are “independent claims,” while at

 5   the same time making clear that “[t]he material facts supporting an intentional scheme to

 6   perpetrate the fraud upon the court addressed in the [60(d)(3) Motion], all occurred prior to the

 7   petition date of June 20, 2013.”

 8          Hartman and Houston have provided no explanation under oath because they did nothing.

 9   They simply filed the Rule 9011 Pleadings without conducting any investigation of the facts and

10   law underpinning the Rule 9011 Pleadings because, one can reasonably assume, Morabito told

11   them to.

12   C.     Absent the Imposition of Monetary Sanctions Under the Undisputed Circumstances,
            the Judicial System Does Not Properly Function.
13

14          Hartman and Houston allege in the Opposition that they “have acknowledged their
15   mistakes from the beginning and have learned the importance of careful drafting.”            See
16   Opposition, p. 17. However, Hartman and Houston have not acknowledged their mistakes; to the
17   contrary, Hartman and Houston have exacerbated their mistakes.
18          Years before the filing the Rule 9011 Pleadings, Mr. Gordon on behalf of the Herbst
19   Parties transmitted a letter dated July 21, 2017 along with nearly 800 pages of supporting
20   documentation (the “July 21 Letter”) to David Shemano and Frank Gilmore of Robison,
21   Morabito’s then counsel who filed the 2016 Complaint, which provided that the filing and
22   maintenance of the 2016 Complaint was in bad faith and vexatious, and caused the Herbst Parties
23   substantial harm, including attorneys’ fees, costs and other expenses, which would not have been
24   incurred had Shemano and Gilmore undertaken a reasonable investigation prior to the filing of
25   the 2016 Complaint. See Exhibit 1 to the Gordon Declaration. The July 21 Letter set forth the
26   investigation and due diligence conducted by the Herbst Parties regarding the allegations and
27   2016 Claims of the 2016 Complaint, which facts and conclusions were not previously provided
28   to this Court because of this Court’s application of the Bankruptcy Rule 7012(b)(6) standards to


                                                    9
     Case 13-51237-gwz        Doc 1139    Entered 12/31/20 08:16:54        Page 10 of 12


 1    the Standing/Abandonment Motion, 2017 Remand Motion, and the 2016 Complaint. See id.

 2    Notwithstanding that Hartman and Houston attached the July 21 Letter to the Stay Motion and

 3    the 60(d)(3) Motion and, thus, had full knowledge of its contents, including that Morabito raised

 4    objections to the Ind-CPA Report and allegations regarding Walter A. Dwelle and the Ind-CPA

 5    and State Court rejected his arguments regarding working capital and Walter A. Dwelle during

 6    the State Court Action, Hartman and Houston filed the Rule 9011 Pleadings based upon the same

 7    material allegations as the 2016 Complaint that were found to be not colorable or plausible by

 8    this Court in a decision affirmed by the BAP and Ninth Circuit.

 9           On April 2, 2020, after the filing of the 60(d)(3) Motion, Injunction Complaint, and Stay

10    Motion, Hartman and Houston received the Rule 9011 Letter from Mr. Gordon on behalf of the

11    Herbst Defendants, which demanded, consistent with Bankruptcy Rule 9011, that Houston and

12    Hartman: (i) withdraw the Stay Motion; (ii) withdraw the Remand Motion; (iii) agree to dismiss

13    with prejudice the Injunction Complaint; and (iv) stipulate to entry of an order of the Bankruptcy

14    Court denying the 60(d)(3) Motion with prejudice, within 21 days of receipt of the Rule 9011

15    Letter. Hartman and Houston responded to the Rule 9011 Letter by simply regurgitating the

16    allegations of the Rule 9011 Pleadings, providing no explanation regarding their actions as

17    counsel for Morabito.

18           Then on May 1, 2020, the Herbst Defendants served Hartman and Houston with a draft of

19    the Sanctions Motion, together with the exhibits, and demanded, consistent with Bankruptcy

20    Rule 9011 and the Rule 9011 Letter, that Houston and Hartman: (i) withdraw the Stay Motion;

21    (ii) withdraw the Remand Motion; (iii) agree to dismiss with prejudice the Injunction Complaint;

22    and (iv) stipulate to entry of an order of the Bankruptcy Court denying the 60(d)(3) Motion with

23    prejudice, all within 21 days of receipt of this Sanctions Motion. Hartman and Houston failed to

24    respond and again refused to comply with the demands for withdrawal and dismissal of the Rule

25    9011 Pleadings, thereby maintaining the Rule 9011 Pleadings with full knowledge of their

26    factual and legal deficiencies and making the filing of the Sanctions Motion necessary.

27           Moreover, in their Opposition, Hartman and Houston not only failed to address the

28    numerous deficiencies of the Rule 9011 Pleadings detailed in the Sanctions Motion but spent


                                                     10
     Case 13-51237-gwz         Doc 1139    Entered 12/31/20 08:16:54      Page 11 of 12


 1    most of the Opposition attacking the Herbst Defendants and rehashing the same legal principle

 2    and factual allegations that no one disputes, i.e., that Hazel permits a claim for fraud upon the

 3    court and this Court and the BAP would not rule out the possibility (because it was not before

 4    them) that Morabito had independent standing to request a declaratory judgment for fraud upon

 5    the State Court provided it would be permitted under applicable law and was not premised upon

 6    property of the bankruptcy estate.    Thus, Hartman and Houston’s assertion that they have

 7    acknowledged their mistakes from the beginning is not supported by their actions. Hartman and

 8    Houston never withdrew or amended anything, thereby requiring the Herbst Defendants to

 9    continue to defend against frivolous claims and incur attorneys’ fees and expenses relitigating

10    matter already decided in 2010, then 2016, in decisions affirmed by the District Court, the BAP

11    and the Ninth Circuit.

12           Furthermore, as this Court has already found, Hartman and Houston’s continued reliance

13    upon Hazel and this Court’s statement regarding Morabito’s alleged claim to independent

14    standing to commence a declaratory relief claim for fraud upon the State Court do not in any way

15    justify Hartman and Houston’s filing and maintenance of the Rule 9011 Pleadings.            Had

16    Hartman and Houston read this Court’s Abandonment FF&CL prior to filing the Rule 9011

17    Pleadings, they would have known that this Court found the 2016 Claims were not only estate

18    claims but were also found to be not colorable or plausible and could not survive a motion to

19    dismiss pursuant to FRCP 12 in a decision affirmed by the BAP and the Ninth Circuit. Instead,

20    Hartman and Houston filed the Rule 9011 Pleadings, relying upon the same factual allegations

21    set forth in the 2016 Claims, and generally concluded that Morabito was asserting his

22    independent claims.

23           Morabito is entitled to counsel and his day in court. However, when his attorneys do not

24    comply with their professional obligations and duties owed to the Court, the judicial system does

25    not and cannot properly function. Hartman and Houston either failed to conduct a reasonable

26    factual and legal inquiry as required by Rule 9011 prior to filing the Rule 9011 Pleadings, or

27    Hartman and Houston did and decided that their obligations to the profession and duties to the

28    Court were less important than remaining under the control and direction of Morabito and


                                                     11
     Case 13-51237-gwz       Doc 1139      Entered 12/31/20 08:16:54      Page 12 of 12


 1    disregarding the dictates of Rule 9011, which, in either case, has resulted in substantial

 2    attorneys’ and expenses. Given the new false assertion regarding Mr. Gordon’s alleged fraud

 3    upon the State Court as well as the continued disregard of this Court’s determinations, it is

 4    apparent that this also applies to Robison.

 5           Under either circumstance, this Court must impose monetary sanctions upon Hartman

 6    and Houston. Otherwise, the judicial system does not function as it was intended.

 7                                                 II.
                                               CONCLUSION
 8

 9           Based upon foregoing, the Herbst Defendants respectfully request that the Court grant the
10    Sanctions Motion in its entirety, overrule the Opposition, enter an order ordering that Hartman
11    and Houston pay the attorneys’ fees and expenses of the Herbst Defendants’ counsel – Garman
12    Turner Gordon LLP and Dickinson and Wright – related to the Rule 9011 Pleadings and all
13    hearings and proceedings before the Court related thereto, and grant any other relief appropriate
14    under the circumstances.
15           Dated this 31st day of December 2020.
                                                      GARMAN TURNER GORDON LLP
16

17                                                     By: /s/ Mark M. Weisenmiller
                                                       GERALD M. GORDON, ESQ.
18                                                     MARK M. WEISENMILLER, ESQ.
                                                       7251 Amigo Street, Suite 210
19                                                     Las Vegas, Nevada 89119
                                                       Telephone: (723)-777-3000
20                                                     Fax: (725)-777-3112
                                                       Attorneys for the Herbst Defendants
21

22

23

24

25

26

27

28


                                                     12
